Citation Nr: 1033985	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-31 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Veteran was afforded a Board hearing, held by the 
undersigned, in June 2010.  A copy of the transcript has been 
associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the 
Veteran's remaining claim, pursuant to the duty to assist, his 
claim for entitlement to service connection for hepatitis C must 
be remanded for further development.  

In this case, the Veteran claims that he has a current diagnosis 
of hepatitis C that originated during his period of active 
service, either by way of malaria treatment or from wounds 
incurred during battle when exposed to dead and wounded 
servicemen.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d) (2009).  The United States 
Court of Appeals for Veterans Claims (Court) held that, in order 
to prevail on the issue of service connection on the merits, 
there must be medical evidence of (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Risk factors for hepatitis C include intravenous (IV) drug use, 
blood transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such as 
tattoos, body piercing, acupuncture with non-sterile needles, 
shared toothbrushes or razor blades.  See Veterans Benefits 
Administration (VBA) letter 211B (98- 110), November 30, 1998.

A VA "Fast Letter" issued in June 2004 (Veterans Benefits 
Administration (VBA) Fast Letter 04-13, June 29, 2004) identified 
"key points" that included the fact that hepatitis C is spread 
primarily by contact with blood and blood products, with the 
highest prevalence of hepatitis C infection among those with 
repeated, direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous drug users, recipients of blood 
transfusions before screening of the blood supply began in 1992, 
and hemophiliacs treated with clotting factor before 1987).  
Another "key point" was the fact that hepatitis C can 
potentially be transmitted with the re-use of needles for 
tattoos, body piercing, and acupuncture.  

In addition, VBA Fast Letter 04-13 states:

Population studies suggest hepatitis C can be sexually 
transmitted.  However, the chance for sexual 
transmission of [hepatitis C] is well below comparable 
rates for HIV/AIDS or hepatitis B infection. . . . The 
hepatitis B virus is heartier and more readily 
transmitted than [hepatitis C].  While there is at least 
one case report of hepatitis B being transmitted by an 
air gun injection, thus far, there have been no case 
reports of hepatitis C being transmitted by an air gun 
transmission.  The source of infection is unknown in 
about 10 percent of acute hepatitis C cases and in 30 
percent of chronic hepatitis C cases.  These infections 
may have come from blood-contaminated cuts or wounds, 
contaminated medical equipment or multi-dose vials of 
medications.

The large majority of hepatitis C infections can be 
accounted for by known modes of transmission, primarily 
transfusion of blood products before 1992, and injection 
drug use.  Despite the lack of any scientific evidence 
to document transmission of hepatitis C with air gun 
injectors, it is biologically plausible. . . .

VBA Fast Letter 04-13 (June 29, 2004).

In this case, the Board notes that the Veteran has been diagnosed 
with hepatitis C.  See Private Report, April 2010.  Thus, element 
(1) of Hickson has been satisfied for this issue, in that the 
Veteran has demonstrated that he has a current diagnosis for his 
claimed disorder.  

Regarding an in-service incurrence for this disorder, the Board 
observes that the Veteran's service medical records are negative 
for a diagnosis of hepatitis C, or any other chronic liver 
disorder.  On separation, there was no mention of hepatitis C or 
liver disease.  See separation examination report, March 4, 1970.  
However, the Board notes further that the Veteran is in receipt, 
in pertinent part, of the Purple Heart Medal as well as the 
Combat Infantryman Badge.  See 38 U.S.C.A. § 1154(a), (b) (West 
2002).  Service treatment records also include an August 1969 
notation of a "Hx mixed malaria, "RVN returned Nov 68."  As 
well, these records include a November 1969 notation that the 
Veteran had a painful scar of the right shoulder secondary to a 
wound from Vietnam.   

Post-service, a private medical record (printed in April 2010), 
noted that the Veteran was "extremely healthy" until he 
suffered multiple injuries in the Vietnam War.  It was further 
noted that the Veteran required multiple blood transfusions for 
combat wounds, and suffered from malaria in a field hospital.  
That same report noted that an "incidental finding" of 
hepatitis C occurred in 2007, when the Veteran was evaluated for 
diabetes.  The Veteran's military combat wounds were noted to 
include the right shoulder, right temple, a concussion, and 
fractured ribs.  

The Board notes, however, that there is no record that the 
Veteran received a blood transfusion during his period of active 
service, and the Veteran was unable to remember whether he had 
actually had a transfusion in service.  See Transcript, p. 14.  
However, the Veteran has clearly asserted that not only was he 
wounded in service, but that he was treated for malaria, the 
treatment of which involves infusions of fluids, use of 
intravenous needles, and numerous fingers sticks.  During his 
June 2010 Board hearing, he testified that he was exposed to dead 
and wounded, as well as bloody field conditions, during a period 
of time when he was also injured.  See Transcript, p. 5.

As to the Veteran's assertions that his hepatitis C was incurred 
during his period of active service, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that lay 
evidence is one type of evidence that must be considered, and 
competent lay evidence can be sufficient in and of itself.  

In this case, the Veteran can attest to factual matters of which 
he had first-hand knowledge, such as in-service malaria 
treatment, IV use, battle wounds, and the handling of dead and 
injured soldiers.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, the Veteran has not been shown to be 
competent to establish an etiological nexus between his claimed 
disorder and his period of active duty.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  The Veteran 
served in combat and his lay statements that he was exposed to 
blood (as distinct from undergoing a blood transfusion) during 
service are presumed credible and should be accepted as such by 
the examiner. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Similarly, the record indicates that the Veteran was wounded in 
service and apparently was treated for malaria as well.  Thus, 
based on the foregoing, the Board finds that the Veteran's claim 
for service connection should be remanded for a VA examination to 
determine whether his current diagnosis is etiologically-related 
to his period of active service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination in the appropriate specialty to 
determine the etiology of his hepatitis C.  
The examiner should interview the Veteran 
in order to ascertain which risk factors 
pre-dated his entry into service, those 
that occurred during service, and those 
that occurred post-service.  After a review 
of the claims folder, to include the 
Veteran's statements in support of his 
claim, the examiner should address the 
following:

Whether it is at least as likely 
as not that the Veteran's 
currently-diagnosed hepatitis C, 
is related to his period of active 
service to include being wounded 
in combat, treatment for malaria 
that included infusions of fluids, 
use of intravenous needles, and 
numerous fingers sticks; and/or 
exposure to dead and wounded 
individuals, as well as bloody 
field conditions in combat.  

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  A complete 
rationale for any opinion expressed should 
be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraph above, 
the claim should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


